Citation Nr: 1208646	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  10-08 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1947 to May 1968.  He died in September 2007.  The appellant claims as the Veteran's surviving spouse. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veteran Appeals (Board) from a March 2009 rating decision of the VA Regional Office (RO) in Waco, Texas that, among other things, denied service connection for the cause the Veteran's death.  In January 2011, the Board remanded the claim for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was in receipt of service connection for residuals of a left wrist fracture rated 10 percent disabling, chronic peptic ulcer rated 10 percent disabling, hemorrhoids rated 0 percent disabling, residuals of lacerations rated 0 percent disabling, residuals of a amputation of the distal tip of the right little finger rated 0 percent disabling, and a post-operative scar rated 0 percent disabling.  

2.  The Veteran died in September 2007; the immediate cause of his death was respiratory failure and the underlying causes were bradycardia, cerebrovascular accident, and diabetes.  

3.  The Veteran did not serve in Vietnam and there is no evidence of herbicide exposure during his service in Thailand.
4.  Diabetes did not manifest in service or for many years thereafter, and is unrelated to service


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  For claims such as this one pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

In addition, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished). 

In this case, the appellant asserts that the Veteran's diabetes mellitus, which contributed to his death, was related to Agent Orange exposure during service.  The RO notified the appellant of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death in November 2007 and June 2010 letters.  The November 2007 pre-rating letter explained how to establish entitlement to DIC benefits based on a service-connected disability established during the Veteran's lifetime.  The June 2010 post-rating letter notified the appellant that the Veteran was denied service connection for diabetes and explained how to establish entitlement to DIC benefits based on a disability that was not service-connected during a Veteran's lifetime.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, as regards the timing of the latter notice, the claim was readjudicated in a January 2012 supplemental statement of the case (SSOC), thereby curing any timing deficiency.

Specifically as regards to the Hupp requirements, the Board points out that although the appellant was notified that the Veteran was not service-connected for diabetes during his lifetime, she was not provided notice of the conditions for which he was service connected.  During his lifetime, the Veteran was service connected for residuals of a left wrist fracture, chronic peptic ulcer, hemorrhoids, residuals of lacerations to the neck, chest, trunk, and upper extremities (stab wounds), residuals of the amputation of the distal tip of the right little finger, and a post-surgical scar of the stomach with repair of the liver and pseudocyst.  As the appellant does not assert, and the evidence does not otherwise show, that any of these conditions are related to the Veteran's death, any lack of notice pertaining to the first Hupp requirement is not prejudicial to the appellant's claim.  Furthermore, the appellant's written statements clearly indicate an awareness of the Veteran's service-connected disabilities, the fact that the Veteran was not service-connected for diabetes, and the evidence required to establish service connection for diabetes based on Agent Orange exposure.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id.   

The Veteran's status as a veteran has been substantiated for purposes of a claim for service connection for the cause of a Veteran's death.  While the RO has not furnished to the appellant a letter meeting the Dingess/Hartman requirements as to disability rating and effective date, no prejudice is shown to the appellant in this case.  Disability ratings are not relevant to a claim for service connection for the cause of a veteran's death and because the Board is denying the appellant's claim, no effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the appellant under the notice requirements of Dingess/Hartman. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, VA obtained service records and all of the identified and available post-service private medical records. 

The Board points out that the RO did not obtain a VA opinion as to the etiology of the Veteran's death.  The Board finds that the RO was not required to do so pursuant to its duty to assist in this case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348. 

In this case, the appellant does not claim that the Veteran's diabetes had its onset in service; service treatment records are silent for diabetes.  Furthermore, the service records are silent for treatment for the other causes of the Veteran's death:  respiratory failure, bradycardia, and cerebrovascular accident.  Here, the appellant argues that her husband's diabetes is related to Agent Orange exposure.  She asserts that he was exposed to Agent Orange while he was stationed in Thailand and during excursions to Vietnam.  However, as will explained further below, the evidence simply does not reflect that the Veteran served in Vietnam nor does it reflect that he was exposed to Agent Orange in Thailand.  In the absence of any evidence of Agent Orange exposure, an examination is not required as there is no reasonable possibility that such assistance would aid in substantiating the appellant's claim. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits. 

Analysis

DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310; Darby v. Brown, 10 Vet. App. 243, 245 (1997). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312. 

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310. 

In this case, the Veteran's death certificate reflects that the immediate cause of his death was respiratory failure and that the underlying causes were bradycardia, a cerebrovascular accident (CVA) two weeks prior, and diabetes.  The appellant asserts that the Veteran's diabetes was related to Agent Orange exposure during service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

The Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

The Veteran's service records reflect that he was stationed in Thailand, but do indicate that he had any service in Vietnam.  During his lifetime, the Veteran made statements indicating that he served in Vietnam.  For example, in February 1990, he said that he sprained his left hip during a combat tour in Vietnam.  In March 1990, he reported to an examining physician that he had been stabbed by a Viet Cong prisoner while he was in Vietnam in 1964.  The first statement is not verified by the Veteran's service records.  The second statement is demonstrably false.  His service treatment records indicate that he was stabbed in downtown Korat, Thailand, by a Thai national.  The stabbing occurred in January 1966.  The Veteran was at McConnell Air Force Base in Kansas in 1964.

It is clear that the appellant and her daughter sincerely believe that the Veteran had excursions to Vietnam while he was stationed in Thailand.  In a November 2007 statement, his daughter said that the Veteran often talked about the stuff they put on planes and wondered if it would make him sick as it was used to kill vegetation.  She also said that he talked about excursions that he and his buddies would take in Vietnam and that she assumed his base was situated so that if you entered the woods from the airstrip, you were in Vietnam.  However, the Board notes that this would have been geographically impossible as Thailand and Vietnam do not share a border.  In a July 2008 statement, the appellant said that the Veteran spoke of having to go to Vietnam to retrieve aircrafts or make repairs on aircrafts. 

The Veteran, as a lay person, was competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran's service personnel records reflect that he was assigned to the 355th Organizational Maintenance Squadron as an Aircraft Maintenance Technician at the Takhli Royal Thai Air Force Base from November 1965 to January 1966.  He was then assigned to the 6234th Organizational Maintenance Squadron at the Korat Royal Thai Air Force Base in January 1966.  After he was stabbed in Korat, he was transferred to the U.S. Air Force Hospital at Sheppard Air Force Base in Texas.  In July 1966, he returned to Thailand and was assigned to the 355th Flight Maintenance Squadron at the Takhli Royal Takhli Air Force Base.  In January 1967; he returned to the United States and was stationed at Shaw Air Force Base until he was discharged.  Based on this evidence, the Board finds that the Veteran's statements regarding his service or excursions to Vietnam are not credible.  The Board points out that at least one statement made by him to an examining physician was patently false.  Furthermore, as to the appellant and her daughter's assertions, these are based on the Veteran's own statements, which the Board deems not credible.  They are not based on any personal knowledge of the Veteran's presence in Vietnam and therefore lack probative value.  

Turning to the question of the Veteran's exposure to Agent Orange in Thailand, VA's Compensation Service has provided guidance on herbicide related claims from veterans with Thailand.  According to a Department of Defense (DOD) document titled Project CHECO Southeast Asia Report:  Base Defense Thailand, only limited testing of tactical herbicides, such as Agent Orange, was conducted in Thailand.  This testing occurred at the Pranburi Military Reservation in 1964 and there are otherwise no records of tactical herbicide storage or use in Thailand.  According to VA's Compensation Service Bulletin for May 2010, it has been determined that there was significant use of commercial herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Furthermore, there has been some evidence that herbicides used on Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  Therefore, Compensation Service determined that special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This includes presumptive service connection of the diseases associated with herbicide exposure.  

VA's Adjudication Manual provides additional guidance in such cases.  If the Veteran served at one of the Royal Thai Air Force Bases, including Takhli and Korat, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then VA is to concede herbicide exposure on a direct/facts-found basis.  See VA's Adjudication Manual, Part IV, subpart ii.2.C.10.qq.  In this case, although the Veteran served at Takhli and Korat, his military personnel records indicate that he was an aircraft maintenance technician.  His duties did not involve daily work along the perimeter of the base.  Furthermore, he was not a member of a military police unit nor did he have a military police occupational specialty.  

In February 2011, in accordance with VA's Adjudication Manual, the Appeals Management Center (AMC) sent a letter to the appellant requesting the approximate dates, location, and nature of the alleged herbicide exposure.  The appellant did not respond to the letter.  To this end, the Board points out that the appellant and her daughter had previously provided statements concerning the Veteran's alleged exposure in Thailand and Vietnam as outlined above.  Next, the AMC submitted a request to the Joint Services Records Research Center (JSRRC) for any information regarding herbicide exposure by the Veteran's units in 1965 and 1966.  The JSRRC responded that the available historical information does not document tactical herbicide spraying, testing or storage at Takhli Air Force Base during the relevant time period and the JSRRC was unable to verify any herbicide exposure by the Veteran.  In an October 2011 Memorandum, a formal finding was made that there was a lack of information required to corroborate the allegation of herbicide exposure by the Veteran in Thailand.  

While the Board is sympathetic to the appellant's claim, there is simply no credible evidence of herbicide exposure by the Veteran during service.  Therefore, service connection cannot be presumed for diabetes based on herbicide exposure.  The Board has also considered the appellant's assertions made in a July 2008 statement that the Veteran's diabetes developed from chronic pancreatitis that resulted from him being stabbed in service.  His service treatment records do reflect that he developed acute pancreatitis after being stabbed, that a pseudocyst (a collection of fluid) formed, and that he underwent a cystojejunostomy (drainage of the cyst) without complication.  There is no evidence that he developed chronic pancreatitis during his lifetime as a result of the stabbing.  The Board points out that the Veteran's diabetes was diagnosed many years after service and there is no proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  

In addition, there is no evidence linking any of the other noted causes of the Veteran's death to his service.  Accordingly, entitlement to service connection for the cause of the Veteran's death cannot be granted. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


